UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4280


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEREK JAMES JOHNSON, a/k/a Furman Daniels,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:16-cr-00280-TMC-1)


Submitted: December 22, 2021                                      Decided: January 7, 2022


Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Amy K. Raffaldt, Myrtle Beach, South Carolina, for Appellant. William Jacob Watkins,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derek James Johnson appeals the district court’s judgment revoking his supervised

release and imposing a sentence of 12 months in custody with no further supervised release.

Johnson admitted violating conditions of his supervised release and does not challenge the

district court’s decision to revoke his supervised release. In the district court, Johnson

requested a variance sentence below his Chapter Seven policy statement range of six to 12

months, or alternatively, an upward variance sentence of 12 months and one day. On

appeal, Johnson’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting that there are no meritorious grounds for appeal but raising the issue of

whether his sentence of 12 months in custody was plainly unreasonable. Johnson was

notified of his right to file a pro se supplemental brief but has not done so. We affirm.

       “A sentencing court has broad discretion to impose a revocation sentence up to the

statutory maximum.” United States v. Coston, 964 F.3d 289, 296 (4th Cir. 2020) (internal

quotation marks and citations omitted), cert. denied, 141 S. Ct. 1252 (2021). “‘We will not

disturb a district court’s revocation sentence unless it falls outside the statutory maximum

or is otherwise plainly unreasonable.’” United States v. Doctor, 958 F.3d 226, 238 (4th Cir.

2020) (citation omitted). “First, we determine whether the sentence is ‘unreasonable at all,’

procedurally or substantively.” Coston, 964 F.3d at 296 (citation omitted). “If it is not, we

affirm; if it is unreasonable, we determine whether it is plainly so.” Id. (citation omitted).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Chapter Seven policy statement range

and the applicable § 3553(a) sentencing factors.” United States v. Patterson, 957 F.3d 426,

                                              2
436 (4th Cir. 2020) (citation omitted). A sentence within the policy statement range

requires less explanation. Id. at 439 (citations omitted). In explaining its sentence, the

district court “must address the parties’ nonfrivolous arguments in favor of a particular

sentence, and if the court rejects those arguments, it must explain why in a detailed-enough

manner that this Court can meaningfully consider the procedural reasonableness of the

revocation sentence imposed.” United States v. Slappy, 872 F.3d 202, 208 (4th Cir. 2017).

“[A] revocation sentence is substantively reasonable if the court ‘sufficiently state[s] a

proper basis for its conclusion that’ the defendant should receive the sentence imposed.”

Id. at 207 (citation omitted). We presume that a sentence within the policy statement range

is reasonable. United States v. Webb, 738 F.3d 638, 641 (4th Cir. 2013).

       Johnson argues that his sentence was procedurally and substantively unreasonable

because the district court failed to adequately consider his request for a downward variance

or a sentence of 12 months and one day. He further contends that “the district court’s

prohibition of Johnson from earning good time credits did not fall within any legitimate

sentencing factor.” We have reviewed the record and conclude that Johnson’s arguments

are without merit, and his sentence was procedurally and substantively reasonable.

       The district court adequately addressed Johnson’s arguments and explained its

decision to deny his variance sentence requests, after considering the Chapter Seven policy

statement range and applicable § 3553(a) sentencing factors. Among other things, the court

imposed the 12-month sentence based on the need to promote adequate deterrence to

criminal conduct and protect the public from Johnson’s further crimes. The court found

that “[p]rotection of the public is a significant factor here given” Johnson’s “prior criminal

                                              3
history, the nature of the underlying offense that brought him to [the district] Court, and

the supervised release violations that he has committed.” We further conclude that the

court did not err or abuse its discretion in considering the possibility that he would receive

good-time credits and serve only a 10-month sentence in denying his request for an upward

variance. See United States v. Fowler, 948 F.3d 663, 669-72 (4th Cir. 2020). As the court

explained, it denied this alternate request based on the same § 3553(a) factors.

       In accordance with Anders, we have reviewed the entire record and have found no

meritorious grounds for appeal. We therefore affirm the district court’s judgment. This

court requires that counsel inform his or her client, in writing, of his or her right to petition

the Supreme Court of the United States for further review. If the client requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on the client. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before the court

and argument would not aid the decisional process.

                                                                                   AFFIRMED




                                               4